Judgment, Supreme Court, Bronx County (Mazur, J.), rendered May 5, 1981, convicting the defendant, after a nonjury trial, of grand larceny in the second degree (five counts), grand larceny in the third degree (one count) and falsifying business records in the first degree (seven counts), and sentencing him to 13 concurrent, indeterminate terms of imprisonment of not more than three years, modified, on the law, by reversing the conviction upon count 10 and by dismissing that count. As modified, the judgment should otherwise be affirmed. H As the People concede, defendant did not make the entries on the cash journal page covered by count 10 of the indictment. Hence, he could not be convicted of falsifying business records under that count. We reverse his conviction on count 10 and we dismiss that count. We find no merit to the other points raised in the defendant’s brief. Concur — Murphy, P. J., Sullivan, Bloom, Fein and Milonas, JJ.